TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00070-CV



   Public Utility Commission of Texas, Texas Industrial Energy Consumers, and City of
     Amarillo, Appellants // Southwestern Public Service Company, Cross-Appellant

                                                 v.

  Southwestern Public Service Company, Appellee // Public Utility Commission of Texas,
       Texas Industrial Energy Consumers, and City of Amarillo, Cross-Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
  NO. D-1-GN-07-000541, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to abate, stating that they have settled their

disputes but that they need time to finalize the settlement. We grant the motion and abate the appeal

for 150 days, until August 10, 2009. The parties are requested to file a status report no later than

July 31, 2009, informing this Court of the status of settlement proceedings and, if necessary, asking

that the abatement be extended beyond August 10.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: March 13, 2009